Case 3:17-cv-00108-GPC-MDD Document 792-1 Filed 02/14/19 PageID.68599 Page 1 of 15




  1 Juanita R. Brooks (SBN 75934) brooks@fr.com
    Seth M. Sproul (SBN 217711) sproul@fr.com
  2
    FISH & RICHARDSON P.C.
  3 12390 El Camino Real
    San Diego, CA 92130
  4
    Telephone: (619) 678-5070 / Facsimile: (619) 678-5099
  5
    Ruffin B. Cordell (D.C. Bar #445801; Admitted Pro hac vice) cordell@fr.com
  6
    Lauren A. Degnan (D.C. Bar #452421; Admitted Pro hac vice) degnan@fr.com
  7 FISH & RICHARDSON P.C.
  8 1000 Maine Avenue, S.W., Suite 1000
    Washington, D.C. 20024
  9 Telephone: (202) 783-5070 / Facsimile: (202) 783-2331
 10
    William A. Isaacson (D.C. Bar #414788; Admitted Pro hac vice) wisaacson@bsfllp.com
 11 Karen L. Dunn (D.C. Bar #1002520; Admitted Pro hac vice) kdunn@bsfllp.com
 12 BOIES SCHILLER FLEXNER LLP
    1401 New York Avenue, N.W.
 13 Washington, D.C. 20005
 14 Telephone: (202) 237-2727 / Facsimile: (202) 237-6131
 15 Attorneys for Plaintiff and Counterclaim-Defendant Apple Inc.
 16 (Counsel for the CMs and Additional Counsel listed below Signature Line)
 17                      UNITED STATES DISTRICT COURT
 18
                       SOUTHERN DISTRICT OF CALIFORNIA
 19
 20 IN RE:                             Case No. 3:17-CV-00108-GPC-MDD
                                       [Consolidated with Case No. 3:17-CV-01010-
 21 QUALCOMM LITIGATION                GPC-MDD]
 22                                    MEMORANDUM OF POINTS AND
                                       AUTHORITIES IN SUPPORT OF APPLE
 23                                    INC.’S AND THE CMS’ DAUBERT
 24                                    MOTION TO STRIKE OPINIONS OF
                                       BERTRAM HUBER, JONATHAN
 25                                    PUTNAM, AND ERIC STASIK
                                       REGARDING APPLE AS AN “UNWILLING
 26                                    LICENSEE”
 27
                                       Date:            March 21, 2019
 28                                    Time:            1:30 p.m.
                                       Courtroom:       2D
                                                       CASE NO. 17-CV-00108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 792-1 Filed 02/14/19 PageID.68600 Page 2 of 15



  1                                            TABLE OF CONTENTS
  2
  3 I.     INTRODUCTION ............................................................................................. 1
  4 II.    LEGAL STANDARD ....................................................................................... 1
  5 III.   BACKGROUND ............................................................................................... 1
  6 IV.    ARGUMENT..................................................................................................... 4
  7        A.       “Unwilling Licensee” Opinions Are Not Relevant Here ........................ 4
  8        B.       The Experts’ Opinions Are Unreliable: They Apply No
  9                 Methodology To Opine that Apple Is an “Unwilling Licensee,”
                    and Otherwise Provide Only a One-Sided Recitation of Evidence ........ 6
 10
           C.       The Experts’ Opinion that Apple Is Not Entitled to the Benefit of
 11
                    the ETSI IPR Policy Improperly Offers a Legal Conclusion ................. 8
 12
           D.       The Qualcomm Experts Applied an Incorrect Legal Standard to
 13                 Determine that Apple Is an “Unwilling Licensee” ................................. 9
 14
           E.       Stasik’s Opinions Regarding Apple’s Negotiations with
 15                            Are Improper Propensity Evidence ..................................... 10
 16
      V.   CONCLUSION ............................................................................................... 10
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                                             i              CASE NO. 17-CV-00108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 792-1 Filed 02/14/19 PageID.68601 Page 3 of 15



  1 I.        INTRODUCTION
  2           Apple Inc. (“Apple”) and the CMs respectfully request that this Court strike
  3 the opinions of Bertram Huber, Jonathan Putnam, and Eric Stasik that Apple is not a
  4 willing licensee of Qualcomm Inc.’s cellular standard-essential patents (“SEPs”).
  5 Those opinions are not relevant to any claim or defense. Even if they were, they are
  6 not the product of applying any reliable methodology; the experts instead relied on
  7 their gut “feelings.” Finally, the experts purport to offer legal conclusions, apply the
  8 wrong legal standard, and Stasik offers improper propensity evidence.
  9 II.       LEGAL STANDARD
 10           Opinions based on “scientific, technical, or other specialized knowledge” may
 11 be admissible where they “will help the trier of fact to understand the evidence or to
 12 determine a fact in issue,” so long as the testimony has a proper basis and is “the
 13 product of reliable principles and methods” that are “reliably applied’ to the facts of
 14 the case. Fed. R. Evid. 702. The trial court acts as a “gatekeeper” to exclude
 15 irrelevant and unreliable testimony. Estate of Barabin v. AstenJohnson, Inc., 740
 16 F.3d 457, 463 (9th Cir. 2014) (en banc); see Daubert v. Merrell Dow Pharm., Inc.,
 17 509 U.S. 579, 595 (1993). “Expert testimony, like any other testimony, must meet
 18 basic standards of relevance and pass muster under Rule 403.” Rogers v. Raymark
 19 Indus., Inc., 922 F.2d 1426, 1431 (9th Cir. 1991). And an “expert cannot testify to a
 20 matter of law amounting to a legal conclusion,” United States v. Tamman, 782 F.3d
 21 543, 552 (9th Cir. 2015), or opine based on an incorrect standard, see Leverette v.
 22 Louisville Ladder Co., 183 F.3d 339, 341 (5th Cir. 1999).
 23 III.      BACKGROUND
 24           Apple has repeatedly sought, but has never obtained, a direct FRAND license
 25 to Qualcomm’s cellular SEPs. Apple has instead relied upon Qualcomm’s licenses
 26 with Apple’s contract manufacturers. See No. 17-cv-0108, Dkt. 791 (First Am.
 27 Compl. (“FAC”)) ¶¶ 79–80, 94; Dkt. 465 (2d Am. Countercls.) ¶ 20; No. 17-cv-
 28   1
          All docket numbers refer to No. 17-cv-00108 (S.D. Cal.) unless otherwise noted.
                                                 1         CASE NO. 17-CV-00108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 792-1 Filed 02/14/19 PageID.68602 Page 4 of 15



  1   1010, Dkt. 1 (CM Compl.) ¶ 65. Over the years, Apple has paid billions of dollars
  2   with respect to Qualcomm licensing, so that Apple “is also licensed” to Qualcomm’s
  3   SEPs. No. 17-cv-1010, Dkt. 127 (8/18/17 Hr’g Tr.) 8:21–22.
  4         As Apple’s products are already licensed, whether Apple is also willing to be
  5   a direct licensee is not relevant. Even if it were, Apple has repeatedly emphasized it
  6   is willing to take a direct FRAND license. In 2016, for example, Apple told
  7   Qualcomm that
  8                              Ex. A 2 (PTX3119) at 3.
  9           Ex. B (PTX3153) at 8; Ex. C (PTX3297) at 11. Those affirmations have
 10   continued after Apple filed suit. No. 17-cv-1010, Dkt. 80-3 (Watrous 7/18/17 Decl.)
 11   ¶ 31 (“Apple has consistently indicated its willingness to take a license on FRAND
 12   terms to at least Qualcomm’s cellular SEPs.”); Ex. D (Apple’s First Suppl. Resps.
 13   To First Set of Rogs. (No. 15)) at 20
 14                                             ; Ex. E (Watrous 3/7/18 Dep.) 302:17–
 15   303:23. Before filing this lawsuit, Apple posted a bank guarantee
 16
 17
 18          Ex. F (Watrous 3/8/18 Dep.) 552:5–11; Ex. G (PTX3309).
 19         Nonetheless, three Qualcomm experts offer cumulative opinions that Apple is
 20   an “unwilling licensee.” Ex. H (Huber Op. Rpt.) at 57–62; Ex. I (Stasik Op. Rpt.)
 21   ¶¶ 111–41; Ex. J (Putnam Reb. Rpt.) ¶¶ 534–43. Huber, a German attorney,
 22   primarily opines on the meaning the ETSI IPR Policy which,                     , does
 23   not expressly require any licensee to be a “willing licensee.” See Ex. K (Huber
 24   Dep.) 66:7–10, 70:18–71:10. 3 When asked whether there were any discussions of
 25   “good-faith negotiations” during the ETSI meetings that Huber attended,
 26   2
        All “Ex.” references refer to Exhibits to the Appendix in support of this motion.
 27   Page  numbers refer to the consecutive pagination of those exhibits where applicable.
      3
        The ETSI IPR Policy is a contract between the holder of a declared-essential patent
 28   and ETSI. Apple is a third-party beneficiary of—not a party to—that contract.
      Nothing in it purports to bind the implementers. Ex. L (PTX4662) § 6.1.
                                               2           CASE NO. 17-CV-00108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 792-1 Filed 02/14/19 PageID.68603 Page 5 of 15



  1
  2                     Id. 67:11–68:14. When asked what it means for an IPR holder to
  3   negotiate in good faith, Huber responded,
  4                                        Id. 87:16–19.
  5          Huber nonetheless opines that Apple is an unwilling licensee and accordingly
  6   lost the benefit of the ETSI IPR Policy, because Apple allegedly
  7
  8                                that he claims (based on his own say-so) are
  9                                     Ex. H at 57 (emphasis in original). He cites
 10                                                                      id. at 57–58;
 11
 12            id. at 58–59;                                                             id. at
 13   59;
 14                      id. at 59–60;
 15                             id. at 60. Huber does not consider whether
 16                                        . Ex. K 10:17–21; 45:19–46:7; 228:19–22. He
 17   applies no science to arrive at his conclusions, and does not define “unwillingness,”
 18   instead stating that it                                            Id. 95:13–104:23.
 19          Stasik offers a similar opinion. Ex. I ¶¶ 111–41. Stasik bases his
 20
 21
 22
 23               Id. ¶ 121. Stasik also opines that
 24                                                    id. ¶¶ 142–145,
 25                                            . Stasik could not identify specific behaviors
 26   that demonstrate unwillingness or hold out, instead saying
 27         Ex. M (Stasik Dep.) 67:3–68:13. He admitted that he does
 28

                                                   3           CASE NO. 17-CV-00108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 792-1 Filed 02/14/19 PageID.68604 Page 6 of 15



  1                                                    Id. 96:2–97:20. Stasik did not
  2
  3              Id. 39:16–18, 48:14–25, 89:20–90:2, 98:11–99:4
  4                                                                       id. 100:2–5
  5
  6         Finally, a Qualcomm economist, Jonathan Putnam, also opines that Apple is
  7   an “unwilling licensee” based on
  8
  9
 10                                                   . Ex. J ¶¶ 534–43. Putnam is an
 11   economist; he has no licensing experience. Id. at 107, Exhibit 1 (CV).
 12         All experts ignore the fact that Apple has been an indirect licensee of
 13   Qualcomm. Even with respect to direct license negotiations, none of the experts
 14   examines Apple’s statements that it is willing to take a FRAND license, its
 15   substantial royalty offers, its willingness to arbitrate (or litigate) in a way that would
 16   permit a fact-finder to evaluate the merits of Qualcomm patents, its bank guarantee,
 17   or its “prolific track record as a willing licensee of cellular SEPs from other
 18   patentees,” FAC ¶ 632.
 19   IV.   ARGUMENT
 20         A.     “Unwilling Licensee” Opinions Are Not Relevant Here
 21         Opinions that Apple is an unwilling licensee are not relevant to any remaining
 22   claim or defense. Fed R. Evid. 401, 702. First, Apple has been an indirect licensee
 23   of Qualcomm rather than a direct licensee, and therefore cannot be an unwilling
 24   licensee. Apple has indirectly paid funds in connection with royalties on its
 25   products, and relies on its contract manufacturers’ licenses with Qualcomm to avoid
 26   claims that Apple’s cellular-enabled devices infringe Qualcomm’s SEPs. As
 27   Qualcomm counsel told the Court, Apple “is also licensed, because the people who
 28   make their phones are licensed.” No. 17-cv-1010, Dkt. 127 (8/18/17 Hr’g Tr.) 8:21–

                                                 4           CASE NO. 17-CV-00108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 792-1 Filed 02/14/19 PageID.68605 Page 7 of 15



  1   22. Apple is not aware of any applicable doctrine that depends on Apple being an
  2   unwilling direct licensee rather than an indirect one.
  3         Qualcomm claims that Apple’s unwillingness to license is relevant to
  4   Qualcomm’s requested declaration that it has “satisfied and discharged its FRAND
  5   commitments to ETSI.” Dkt. 465 (Qualcomm’s 2d Am. Countercls.) ¶ 345
  6   (alleging Apple is an unwilling licensee in connection with request for declaratory
  7   judgment that Qualcomm complied with its FRAND commitments), Prayer (i),
  8   ¶¶ 329–45. But there is no ETSI rule or obligation (and no rule cited by
  9   Qualcomm’s experts) that a party must be a willing direct licensee as opposed to
 10   indirect licensee. In addition, Apple has moved for judgment on the pleadings on
 11   Counterclaim IV. Dkt. 593-1 at 1–4. Even if the Court accepts that “unwillingness”
 12   is relevant to Counterclaim IV, if the Court grants Apple’s motion, this theory will
 13   not be relevant to any remaining count on the face of the operative pleadings.
 14         Second, even for unlicensed parties, courts ordinarily consider willingness to
 15   license in the context of determining whether a SEP holder is entitled to seek an
 16   injunction. E.g., Microsoft Corp. v. Motorola, Inc., 963 F. Supp. 2d 1176, 1187 n.6
 17   (W.D. Wash. 2013) (“much of the commentary discussing whether injunctive relief
 18   is proper vis-à-vis a RAND-committed patent has focused the analysis on whether
 19   the implementer is a willing or unwilling licensee”). That doctrine is irrelevant here
 20   because Qualcomm has not sought an injunction in this case against Apple’s use of
 21   its cellular SEPs. Dkt. 465 at 168–70. Qualcomm similarly has not brought any
 22   claims in this matter against Apple for infringement—and has convinced this Court
 23   to dismiss all of Apple’s noninfringement counts. Dkt. 167 at 23–47; Dkt. 737.
 24   There are no longer claims or defenses left in this case in which the Court will set a
 25   royalty, as Qualcomm moved to dismiss claims relating to specific patents, Dkt.
 26   167, 737, and voluntarily dismissed its request that the Court set a portfolio rate.
 27         Finally, Apple’s entitlement to the benefit of Qualcomm’s FRAND promise
 28   or to relief under the antitrust laws does not depend on Apple’s status as a willing

                                                 5             CASE NO. 17-CV-00108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 792-1 Filed 02/14/19 PageID.68606 Page 8 of 15



  1   licensee under United States law. The only authority that Qualcomm cites in its
  2   Counterclaims comes from the United Kingdom. In the United States, however, a
  3   SEP-holder cannot charge exorbitant license fees or refuse to offer a license on non-
  4   discriminatory terms even if the licensee is deemed “unwilling.” Microsoft Corp.,
  5   963 F. Supp. 2d at 1188 (“neither good-faith negotiations nor applying for a license”
  6   is “a condition precedent to” the “obligation to grant a RAND license”).4
  7         The experts’ irrelevant opinions about whether Apple was “willing” to take a
  8   direct license to Qualcomm’s cellular SEPs are also highly prejudicial. Their only
  9   purpose would be to paint Apple and its witnesses who negotiated with Qualcomm
 10   in an unfavorable light. “Jurors may well assume that an expert, unlike an ordinary
 11   mortal, will offer an authoritative view on the issues addressed; if what an expert
 12   has to say is instead tangential to the real issues, the jury may follow the ‘expert’
 13   down the garden path and thus focus unduly on the expert’s issues to the detriment
 14   of issues that are in fact controlling.” Rogers, 922 F.2d at 1431. This prejudicial
 15   testimony should be excluded under Rules 403 and 702. Daubert, 509 U.S. at 595;
 16   In re Hanford Nuclear Reservation Litig., 534 F.3d 986, 1016 (9th Cir. 2008).
 17         B.     The Experts’ Opinions Are Unreliable: They Apply No
                   Methodology To Opine that Apple Is an “Unwilling Licensee,” and
 18                Otherwise Provide Only a One-Sided Recitation of Evidence
 19         Qualcomm’s experts applied no methodology to arrive at their conclusions
 20   that Apple is an unwilling licensee. Stasik testified that he gets
 21
 22
 23                                                                ” Ex. M 96:2–97:20.
 24   Huber, too, could not identify any objective facts that determine good faith. Ex. K
 25
 26
      4
       Huber cites a footnote in the Court’s order denying Qualcomm’s motion for an
      anti-suit injunction, in which the Court stated that Apple must “demonstrate that it
 27   was a willing licensee, and, therefore, a proper third-party beneficiary” of
      Qualcomm’s promises to ETSI. Huber’s reliance on this dicta from a preliminary
 28   decision is misplaced. The question of the relevance of this fact, and the burden of
      proof, was not before the Court on Qualcomm’s motion. Dkt. 142 at 19 n.7.
                                                 6           CASE NO. 17-CV-00108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 792-1 Filed 02/14/19 PageID.68607 Page 9 of 15



  1   95:8–104:23. This “haphazard, intuitive inquiry” must be excluded. Oddi v. Ford
  2   Motor Co., 234 F.3d 136, 156 (3d Cir. 2000). In GPNE Corp. v. Apple, Inc., the
  3   court excluded expert opinion on a per-unit royalty that the expert based on “all the
  4   evidence in the record” and “years of licensing and doing this,” when there was “no
  5   specific math” or other methodology to the expert’s calculations. 2014 WL
  6   1494247, at *4, 16–19 (N.D. Cal. Apr. 16, 2014). Experience alone “does not
  7   constitute a sufficiently reliable and testable methodology to prevent exclusion
  8   under Daubert.” Id. at *4; see also Zenith Elecs. Corp. v. WH-TV Broad. Corp., 395
  9   F.3d 416, 418 (7th Cir. 2005) (affirming district court’s exclusion of expert who
 10   relied only on “expertise” because the expert “either had no method or could not
 11   describe one. He was relying on intuition, which won’t do.”).
 12         Moreover, the experts have not evaluated whether Qualcomm upheld its end
 13   of the FRAND bargain or negotiated in good faith: They did not evaluate
 14   Qualcomm’s licensing behavior at all. Ex. K 10:17–21; 45:19–46:7, 228:19–22; Ex.
 15   M 98:11–99:4, 100:2–5. The experts thus fail
 16                 . Ex. K 95:8–104:23; Ex. M 109:20–111:20. The reasonableness of a
 17   party’s response to an offer necessarily depends on the reasonableness of the offer,
 18   but Qualcomm’s experts did not consider Qualcomm’s offers, FRAND, compliance,
 19   or negotiating behavior. And none of the experts considered Apple’s professed
 20   willingness to license or bank guarantee. Testimony should be excluded if there is
 21   “too great an analytical gap between the data and the opinion proffered.” Gen. Elec.
 22   Co. v. Joiner, 522 U.S. 136, 146 (1997) (excluding ipse dixit).5
 23         Beyond their gut-feeling conclusions, Qualcomm’s paid experts function as
 24
 25
      5
       This case is thus different from Huawei Technolgies, Co v. Samsung Electronics
      Co., 340 F. Supp. 3d 934, 992–93 (N.D. Cal. 2018), which held expert testimony on
 26   “good faith” was permissible where it evaluated the negotiating behavior of both
      parties and the expert’s factual recitation of the negotiation history was uncontested.
 27   It is also different from Microsoft Corp. v. Motorola, Inc., 2013 WL 4008822, at
      *20 (W.D. Wash. Aug. 5, 2013), where Judge Robart permitted Motorola’s expert to
 28   testify about Motorola’s own good faith, as well as a limited set of uncontested facts
      regarding Microsoft’s behavior as background (such as that Microsoft filed suit).
                                                7          CASE NO. 17-CV-00108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 792-1 Filed 02/14/19 PageID.68608 Page 10 of
                                      15


  1   little more than narrators, reciting their one-sided review of correspondence. The
  2   jury is capable of reviewing evidence without an expert’s spin. In re Fosamax
  3   Prods. Liab. Litig., 645 F. Supp. 2d 164, 192 (S.D.N.Y. 2009) (an expert cannot
  4   “merely read, selectively quote from, or ‘regurgitate’ the evidence”); In re Prempro
  5   Prods. Liab. Litig., 554 F. Supp. 2d 871, 886 (E.D. Ark. 2008) (“If an expert does
  6   nothing more than read exhibits, is there really any point in her testifying as an
  7   expert?”), affirmed in relevant part, overruled on other grounds, 586 F.3d 547, 571
  8   (8th Cir. 2009). And the jury can draw its own conclusions as to Apple’s state of
  9   mind. Godinez v. Huerta, 2018 WL 2018048, at *7 (S.D. Cal. May 1, 2018) (“It is
10    inappropriate for an expert to attempt to intuit a party’s subjective knowledge.”);
11    Hill v. Novartis Pharm. Corp., 2012 WL 5451816, at *2 (E.D. Cal. Nov. 7, 2012)
12    (excluding expert testimony on bad faith).
13              C.    The Experts’ Opinion that Apple Is Not Entitled to the Benefit of
14                    the ETSI IPR Policy Improperly Offers a Legal Conclusion
15              The Qualcomm experts’ opinions that, as a result of its “unwilling licensee”
16    status, Apple is not entitled to the benefit of the FRAND bargain, e.g. Ex. H at 57,
17    are also improper legal conclusions of which the Court is the exclusive arbiter. An
18    “expert cannot testify to a matter of law amounting to a legal conclusion.” Tamman,
19    782 F.3d at 552. “Courts bar experts from using judicially defined or legally
20    specialized terms.” Godinez, 2018 WL 2018048, at *5; In re ConAgra Foods, Inc.,
21    302 F.R.D. 537, 558 (C.D. Cal. 2014) (noting experts should not “usurp” the role of
22    the court by utilizing “judicially defined terms” that offer “improper legal opinion”).
23              Huber opines not only that Apple is an “unwilling licensee,” but also that, as a
24    result,
25              . Ex. H at 57. But “the legal conclusion as to the parties’ RAND obligations
26    and duties is solely within the province of the court.” Microsoft Corp. v. Motorola,
27    Inc., 2013 WL 4008822, at *20 (W.D. Wash. Aug. 5, 2013). In addition, this
28    conclusion is wrong, as described above: good faith is not a condition for

                                                   8          CASE NO. 17-CV-00108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 792-1 Filed 02/14/19 PageID.68609 Page 11 of
                                      15


  1   Qualcomm’s obligation to offer a FRAND license. Microsoft, 963 F. Supp. 2d at
  2   1188. An expert may not opine as to an incorrect statement of law or based on
  3   incorrect legal standards. Hebert v. Lisle Corp., 99 F.3d 1109, 1117 (Fed. Cir.
  4   1996); Leverette, 183 F.3d at 341; compare Microsoft, 2013 WL 4008822, at *19
  5   (barring experts from opining on parties’ compliance with RAND commitments).
  6         D.     The Qualcomm Experts Applied an Incorrect Legal Standard to
  7                Determine that Apple Is an “Unwilling Licensee”
  8         Qualcomm’s experts also apply the law in determining an “unwilling
  9   licensee” incorrectly. Sophisticated negotiation tactics and refusal to take a non-
10    FRAND license do not render one an unwilling licensee. Apple Inc. v. Motorola,
11    Inc., 757 F.3d 1286, 1332 (Fed. Cir. 2014) (refusal to accept a license does not
12    justify an injunction where “negotiations have been ongoing” and licensee had not
13    been “unilaterally refusing to agree to a deal”), overruled on other grounds by
14    Williamson v. Citrix Online, LLC, 792 F.3d 1339, 1349 (Fed. Cir. 2015); Core
15    Wireless Licensing S.A.R.L. v. LG Elecs., Inc., 2015 WL 5786501, at *6 (E.D. Tex.
16    Sept. 30, 2015) (“It is not facially plausible that refusing to negotiate a license gives
17    rise to an ‘unwilling license,’ and Core has not cited any legal basis for this claim.”).
18    Instead, courts look to a party’s stated willingness to accept a FRAND license. In
19    Microsoft Corp. v. Motorola, Inc., for example, the court held that the licensee was
20    not unwilling where it had stated in litigation that it was “ready and willing to accept
21    a license on RAND terms.” 864 F. Supp. 2d 1023, 1035 & n.7 (W.D. Wash. 2012);
22    see also Realtek Semiconductor Corp. v. LSI Corp., 946 F. Supp. 2d 998, 1007
23    (N.D. Cal. 2013) (injunction may be warranted where alleged infringer “outright
24    refuses to accept a RAND license,” but alleged infringer was not unwilling where
25    “there is no indication that” it “is not willing to accept a RAND license” and
26    “admits that it would accept a RAND license” (emphasis in original)).
27          Qualcomm’s experts conclude that Apple is unwilling to license Qualcomm’s
28    SEPs based on its negotiation positions. Ex. H at 57–62; Ex. I ¶¶ 111–41; Ex. J

                                                 9           CASE NO. 17-CV-00108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 792-1 Filed 02/14/19 PageID.68610 Page 12 of
                                      15


  1   ¶¶ 534–43. But they ignore the dispositive fact: Apple has affirmed that it is “ready
  2   and willing to accept a license on RAND terms.” See supra. Because the experts
  3   fail to apply the proper legal standard, their testimony should be excluded. KB
  4   Home v. Antares Homes, Ltd., 2007 WL 1893370, at *9 (N.D. Tex. June 28, 2007)
  5   (expert “testimony that relies on an incorrect legal standard” will “confuse and
  6   mislead the jury”).
  7         E.     Stasik’s Opinions Regarding Apple’s Negotiations with
  8                           Are Improper Propensity Evidence
  9         Stasik also describes
10                                   . Ex. I ¶¶ 142–45. The hearsay history of these
11    negotiations appears offered to bolster Stasik’s opinion that Apple engaged in hold-
12    out during negotiations with Qualcomm. Id. ¶¶ 142 (
13                                       ”), 144 (opining after reviewing
14
15
16                  ). Federal Rule of Evidence 404 bars character evidence to prove that
17    an individual acted in conformity with that character. Kramas v. Sec. Gas & Oil
18    Inc., 672 F.2d 766, 772 (9th Cir. 1982). Stasik’s purpose in this discussion appears
19    to be to suggest that Apple is an inveterate unwilling licensee. This is just the kind
20    of propensity evidence that Rule 404(b) prohibits. See Coursen v. A.H. Robins Co.,
21    764 F.2d 1329, 1334–35 (9th Cir. 1985) (evidence of prior misconduct “may not be
22    admitted to show a propensity or proclivity to commit bad acts.”).
23    V.    CONCLUSION
24          Apple and the CMs respectfully asks the Court to strike the portions of
25    Huber’s, Stasik’s, and Putnam’s expert reports that purport to deem Apple an
26    “unwilling licensee.” Ex. H at 55–63; Ex. I ¶¶ 12, 16, 111–46; Ex. J ¶¶ 534–43.
27          //
28          //

                                                10          CASE NO. 17-CV-00108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 792-1 Filed 02/14/19 PageID.68611 Page 13 of
                                      15


  1   Dated: February 14, 2019   Respectfully submitted,
  2
                                 By:    /s/ William A. Isaacson
  3                                    Juanita R. Brooks, SBN 75934, brooks@fr.com
  4                                    Seth M. Sproul, SBN 217711, sproul@fr.com
                                       FISH & RICHARDSON P.C.
  5                                    12390 El Camino Real
  6                                    San Diego, CA 92130
                                       Phone: (619) 678-5070; Fax: (619) 678-5099
  7
  8                                    Ruffin B. Cordell (D.C. Bar No. 445801;
                                       pro hac vice) cordell@fr.com
  9                                    Lauren A. Degnan (D.C. Bar No. 452421;
10                                     pro hac vice) degnan@fr.com
                                       FISH & RICHARDSON P.C.
11                                     1000 Maine Avenue, S.W., Suite 1000
12                                     Washington, D.C. 20024
                                       Phone: (202) 783-5070; Fax: (202)783-2331
13
14                                     William A. Isaacson (D.C. Bar No. 414788;
                                       pro hac vice) wisaacson@bsfllp.com
15
                                       Karen L. Dunn (D.C. Bar No. 1002520;
16                                     pro hac vice) kdunn@bsfllp.com
                                       BOIES SCHILLER FLEXNER LLP
17
                                       1401 New York Avenue, N.W.
18                                     Washington, D.C. 20005
                                       Phone: (202) 237-2727; Fax: (202) 237-6131
19
20                               Attorneys for Plaintiff and Counterclaim-Defendant
                                 Apple Inc.
21
22
                                 By: /s/ Jason C. Lo
23                                   Theodore R. Boutrous, Jr., SBN 132099,
                                     tboutrous@gibsondunn.com
24                                   Richard J. Doren, SBN 124666
25                                   rdoren@gibsondunn.com
                                     Daniel G. Swanson, SBN 116556,
26                                   dswanson@gibsondunn.com
                                     Michele L. Maryott, SBN 191993
27                                   mmaryott@gibsondunn.com
                                     Jason C. Lo, SBN 219030,
28                                   jlo@gibsondunn.com
                                            11        CASE NO. 17-CV-00108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 792-1 Filed 02/14/19 PageID.68612 Page 14 of
                                      15

                                    Jennifer J. Rho, SBN 254312,
  1                                 jrho@gibsondunn.com
  2                                 Melissa Phan, SBN 266880,
                                    mphan@gibsondunn.com
  3                                 GIBSON, DUNN & CRUTCHER LLP
                                    333 South Grand Avenue
  4                                 Los Angeles, CA 90071
  5                                 Tel: (213) 229-7000; Fax: (213) 229-7520

  6                                 Cynthia Richman, DC Bar No. 492089,
                                    pro hac vice
  7                                 crichman@gibsondunn.com
                                    GIBSON, DUNN & CRUTCHER LLP
  8                                 1050 Connecticut Avenue, N.W.
  9                                 Washington, DC 20036
                                    Tel: (202) 955-8500; Fax: (202) 467-0539
10
                               Attorneys for Defendants, Counterclaimants, and
11                             Third-Party Plaintiffs Compal Electronics, Inc., FIH
12                             Mobile Ltd., Hon Hai Precision Industry Co., Ltd.,
                               Pegatron Corporation, and Wistron Corporation
13
14
                                    Hugh F. Bangasser, pro hac vice
15                                  hugh.bangasser@klgates.com
                                    Christopher M. Wyant, pro hac vice
16                                  chris.wyant@klgates.com
17                                  J. Timothy Hobbs, pro hac vice
                                    tim.hobbs@klgates.com
18                                  K&L GATES LLP
                                    925 Fourth Avenue, Suite 2900
19                                  Seattle, Washington 98104
                                    Tel: (206) 623-7580; Fax: (206) 370-6371
20
21                                  Caitlin C. Blanche, SBN 254109,
                                    caitlin.blanche@klgates.com
22                                  K&L GATES LLP
                                    1 Park Plaza Twelfth Floor
23                                  Irvine, CA 92614
24                                  Tel: (949) 253-0900; Fax: (949) 253-0902

25                             Attorneys for Defendant, Counterclaimant, and
                               Third-Party Plaintiff Wistron Corporation
26
27
28

                                          12         CASE NO. 17-CV-00108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 792-1 Filed 02/14/19 PageID.68613 Page 15 of
                                      15


  1                             CERTIFICATE OF SERVICE
  2         The undersigned hereby certifies that a true and correct copy of the above
  3   and foregoing document has been served on February 14, 2019, to all counsel of
  4   record who are deemed to have consented to electronic service via the Court’s
  5   CM/ECF system per Civ. L.R. 5.4(d). Any other counsel of record will be served
  6   by electronic mail, facsimile and/or overnight delivery.
  7         Executed on February 14, 2019.
  8
                                                /s/ William A. Isaacson
  9                                             William A. Isaacson
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               13          CASE NO. 17-CV-00108-GPC-MDD
